Citation Nr: 0111547	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99 - 03 507	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969, including service in the Republic of Vietnam 
from February to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  That decision granted service 
connection for post-traumatic stress disorder (PTSD) and the 
veteran appealed, seeking a higher rating evaluation for that 
disorder.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled, as described 
below.  

This case was previously before the Board on the issue of 
service connection for PTSD, and was remanded to the RO by 
Board order of March 20, 1997, to provide further assistance 
to the claimant by assisting him in obtaining additional 
evidence in support of his claim.  To that end, the Board's 
March 1997 remand order directed the RO to ask the veteran to 
identify specific names, addresses, and approximate dates of 
treatment for all private and VA health care providers from 
whom he has received treatment for a psychiatric disability 
since service separation, and to obtain all such records.  In 
addition, the RO was to obtain copies of all pertinent 
records identified by the veteran that have not been 
previously secured, including all clinical records pertaining 
to treatment of the veteran at Hawthorne Center while in the 
sixth grade, pertaining to the veteran's medical treatment 
while employed at Ford Motor Company, of the veteran's 
treatment by Dr. Reuben Priede at Mount Clemens from 1983 to 
1987; and pertaining to treatment of the veteran at the VAMC, 
Allen Park, since January 1993.

In addition, the RO was directed to ask the National 
Personnel Records Center (NPRC) to make a further search for 
additional service medical or service administrative records 
pertaining to the veteran, including his Record of Service 
(NAVMC 118), his psychiatric file, and complete records of 
all disciplinary proceedings during active service.  
Thereafter, the RO was to schedule a special VA psychiatric 
evaluation of the veteran by a board of two psychiatrists 
qualified to diagnose and evaluate PTSD and who have not 
previously examined or treated the veteran in order to 
determine the current nature, extent, etiology, and correct 
diagnosis of any psychiatric disability found present in 
accordance with the diagnostic procedures outlined in the VA 
Physician's Guide for Disability Evaluation Examinations, and 
with the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  That letter also 
notified the veteran that he could obtain the needed records 
himself, or execute and submit medical records release 
authrorizations (VA Forms 21-4142) and the Board would obtain 
the records, although it remained the veteran's responsibly 
to see that the medical evidence was sent to the RO.  The 
veteran was further notified that failure to submit the 
requested evidence might have an unfavorable effect on the 
outcome of his claim.  The veteran was provided a copy of 
that Board remand order by mail, directed to his address of 
record, on March 20, 1997.  

The record shows that pursuant to the Board's remand order, 
the veteran was notified by RO letter of April 22, 1997, that 
additional evidence was needed to consider his appeal, 
including his complete medical history showing the complete 
names, addresses and dates of all private and VA doctors and 
medical facilities that treated him for a psychiatric 
disability since service separation., as well as treatment 
records of the veteran at Hawthorne Center while in the sixth 
grade, records of the veteran's medical treatment while 
employed at Ford Motor Company, records of the veteran's 
treatment by Dr. Reuben Priede at Mount Clemens from 1983 to 
1987; and records pertaining to treatment of the veteran at 
the VAMC, Allen Park, since January 1993.  The veteran failed 
to respond to that letter or to provide the requested 
evidence or information.  

In addition, the RO obtained the veteran's complete service 
administrative and personnel records from the NPRC in June 
1997, and the veteran was afforded a special VA psychiatric 
evaluation of the veteran by a board of two psychiatrists in 
September 1997 under the revised regulations for rating 
mental disorders, effective on and after November 7, 1996.  

Upon completion of the requested development, a rating 
decision of February 1998 granted service connection for 
PTSD, evaluated as 30 percent disabling, effective September 
9, 1993.  The veteran was notified of that decision and of 
his right to appeal by RO letter of March 11, 1998, with a 
copy of the rating decision.  Those documents informed the 
veteran of the issue addressed, the evidence considered, the 
decision reached, and the reasons and bases for the RO's 
decision.  The veteran appealed, seeking a higher rating 
evaluation for his service-connected PTSD.

On April 14, 1998, the veteran was provided a Statement of 
the Case with cover letter.  Those documents notified the 
veteran of the issue addressed, the evidence considered, the 
adjudicative actions taken, the pertinent law, regulations 
and rating schedule provisions for evaluating mental 
disorders prior to an on and after November 7, 1996, the 
reasons and bases for the RO's February 1998 rating 
evaluation, and his right to a personal hearing and 
representation.  The veteran submitted additional evidence 
and argument with his VA Form 9, as well as lay statements 
from his former spouse and son.  The veteran was provided a 
Supplemental Statement of the Case on September 29, 1999, 
with a cover letter, notifying him of the additional evidence 
considered, the adjudicative actions taken, the decision 
reached, the reasons and bases for that decision, and his 
right to submit comment on the information in the 
Supplemental Statement of the Case.  

The RO subsequently obtained evidence from the Social 
Security Administration (SSA), including the medical evidence 
relied upon by that agency in granting SSA disability 
benefits to the veteran.  He was issued another Supplemental 
Statement of the Case on July 21, 2000, with a cover letter, 
notifying him of the additional evidence considered, the 
adjudicative actions taken, the decision reached, the reasons 
and bases for that decision, and his right to submit comment 
on the information in the Supplemental Statement of the Case.  
By RO letter of March 8, 2001, the veteran was notified of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
establishing new notice and development requirements .  This 
law eliminates the concept of a well-grounded claim, 
redefining the obligations of VA with respect to the duty to 
assist and including an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The claimant was notified that on RO 
review, his claim complied with the requirements of the 
newly-enacted law.  

The evidence shows that the VA has satisfied its duties to 
notify and to assist the appellant in this case by obtaining 
the veteran's complete service medical and administrative 
records, by obtaining all private and VA medical evidence 
identified by the veteran, by providing VA specialist medical 
examinations of the veteran's service-connected PTSD, by 
notifying him of the law and regulations governing his claim 
for increase, including newly revised regulations governing 
mental disorders, and by adjudicating his claim under the 
regulations most favorable to him.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further development and further 
expending of VA's resources is not warranted.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA has complied with its statutory duty to notify and 
to assist the appellant with his claim for increase.  

2.  The evaluation of the veteran's service-connected PTSD 
has been considered under the provisions of the Rating 
Schedule applicable to mental disorders in effect prior to 
and on and after November 7, 1996.  

3.  The evidence of record shows that that the veteran's PTSD 
did not affect his ability to hold a job for 23 years 
following service separation; that the veteran retired 
because of nonservice-connected causes; that the veteran has 
reported that he spends his time watching TV, repairing his 
house, visiting his friends, and attending meetings at the 
American Legion and Disabled American Veterans; and that on 
VA specialist psychiatric examinations between March 1994 and 
September 1997, the veteran's mental status examination has 
been essentially normal.  

4.  The veteran's PTSD is manifested by no more than moderate 
symptoms, including depression, without objective clinical 
findings of more than more than definite social and 
industrial impairment, or occupational and social impairment 
productive of more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, while generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation.

5.  The veteran's service-connected PTSD is not shown to 
markedly interfere with employment or to require frequent 
periods of hospitalization such as to render impractical the 
application of the regular schedular standards.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met under the law and regulations in effect prior to 
and on and after November 7, 1996.  38 U.S.C.A. § 1110, 1155, 
5107(a) (West 1991, 5103A(a)-(d), effective November 9, 2000;  
38 C.F.R. § 3.321(b)(1) (2000), Part 4, § 4.132, in effect 
prior to November 7, 1996; Part 4, §§ 4.125-4.130, Diagnostic 
Code 9411, in effect on and after November 7, 1996 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue of a 
rating in excess of 30 percent for PTSD have been properly 
developed and that VA has fully complied with its statutory 
obligations of notification and assistance to the veteran.  
38 U.S.C.A. § 5107(a) (West 1991), 5103A(a)-(d), effective 
November 9, 2000.  The record establishes that the RO has 
obtained available evidence from all sources identified by 
the veteran; that he has been afforded a personal hearing 
before an RO Hearing Officer; and that he has undergone 
comprehensive VA specialist examinations in connection with 
the instant appeal.  On appellate review, the Board sees no 
areas in which further development might be productive.

I.  The Evidence

The veteran's DD Form-214MC shows that he served in the 
United States Marine Corps from August 1966 to September 
1969, including service in the Republic of Vietnam from 
February 1868 to December 1968; that his military 
occupational specialty was Rifleman (0311); that he received 
decorations indicating that he served in the Republic of 
Vietnam during his period of active service; and that he was 
awarded the Combat Action Ribbon.  The veteran's informal 
application for VA disability compensation benefits, 
subsequently amended to include service connection for PTSD, 
was received at the RO on September 29, 1993.  

The pertinent medical evidence in this case includes the 
veteran's service medical records; records of his 
hospitalization and/or treatment at Pontiac General Hospital 
in September and October 1986; at Clinton Valley Center in 
May 1987; at Brighton Hospital in June 1987, in November and 
December 1988, and from December 1988 to June 1989; and at 
the Eastwood Clinic from February 1989 to October 1992.  A 
review of this evidence shows that the veteran has a life-
long history of maladaptive behavior; that he was seen on an 
outpatient basis at Hawthorne Center while in the sixth grade 
for conflicts with his peers and with authority figures since 
childhood; and that he was diagnosed during active service as 
having a passive-aggressive personality disorder, situational 
maladjustment versus anxiety reaction, an aggressive 
personality, and an emotionally unstable personality, without 
evidence of neurosis or psychosis.  His service medical 
records further cite the veteran's chaotic family pattern and 
history of 28 arrests and three months in jail prior to 
entering service.  On service separation examination, his 
psychiatric evaluation was normal.  

The Board further notes that the veteran's diagnosis at 
Pontiac General Hospital was depression in a borderline 
personality disorder; that at Pontiac General Hospital it was 
adjustment disorder with disturbance of mood and conduct, 
continuous alcohol abuse, and passive-aggressive personality 
disorder; that at Brighton Hospital it was polydrug 
dependence and rule out PTSD; and that at the Eastwood Clinic 
it was dysthymia and borderline personality disorder.  
Although the records of the veteran's treatment at the 
indicated facilities reflect that he claimed a history of 
PTSD, they are essentially devoid of any showing of symptoms 
which correspond to the diagnostic criteria for that 
condition.  Further, records of the veteran's treatment at 
Sleep & Respiratory Associates of Michigan show that the only 
sleep disturbance diagnosed was obstructive sleep apnea.  

In addition, the evidentiary record includes a report of VA 
psychiatric examination of the veteran in March 1994; VA 
outpatient treatment records dated from September 1994 to 
November 1995; letters from a VA psychologist, dated in 
December 1994, in January 1995, and in February 1995, an 
August 1995 letter from a sleep disorder specialist; the 
transcript of a personal hearing held before an RO Hearing 
Officer in August 1995; a therapy summary by a VA 
psychologist in August 1995; a report of VA psychiatric 
examination of the veteran in September 1995; the veteran's 
service administrative and personnel records, received at the 
RO in June 1997; a report of VA psychiatric examination of 
the veteran in September 1997; VA outpatient treatment 
records of the veteran from June to November 1998; lay 
statements from the veteran's former spouse and a son, 
received in February and March 1999; and SSA award 
certificates and the complete medical records relied upon by 
that agency in granting SSA disability benefits to the 
veteran. 

On VA psychiatric examination in March 1994, the examiner 
noted the veteran's statement that, although he had 
experienced some "intrusive nightmares" from his Vietnam 
service, they had tapered off.  The examiner disclosed no 
evidence of avoidance of stimuli; orientation, affect and 
mood were normal; recent and remote memory were intact; 
calculation and abstraction were normal; and judgment was 
intact.  The examiner indicated that, while the veteran 
appeared to have undergone significant stress while in 
Vietnam, there was a parallel history of narcotics use which 
appeared to be the primary condition presenting the current 
syndrome.  The diagnoses included dysthymia, moderate 
severity, and substance-dependent personality traits, with 
psychosocial and environmental stressors which included 
chronic withdrawal from narcotics, and a Global Assessment of 
Functioning (GAF) Score of 40, indicative of some impairment 
of reality testing or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  

VA outpatient treatment records dated from August to December 
1994 how that the veteran requested evaluation for PTSD and 
was referred to the Mental Health Clinic.  An intake summary 
dated in August 1994 cited the veteran's report that 
following service, he worked on an assembly line at Ford 
Motor Company for 23 years before retiring in 1992 due to 
kidney cancer; that he subsequently underwent a nephrectomy 
due to renal cell carcinoma; that he had multiple physical 
disabilities and was experiencing marital problems with his 
second wife and his children; that he spent his time watching 
TV, repairing his house, visiting his friends, and attending 
meetings at the American Legion and Disabled American 
Veterans; and that he wanted to be put in a PTSD program.  

Letters from a VA psychologist, dated in December 1994, in 
January 1995, and in February 1995, cited a stressor 
statement prepared by the veteran, and the veteran's 
statement that he gets very upset that he can't do the things 
that he used to do; that he has very significant financial 
problems; that he is tremendously overweight and anticipates 
a shortened life, and that he is very disappointed in the way 
his life has been.  The corresponding VA psychologist failed 
to review the veteran's medical records showing contrary 
psychiatric findings and evidence of a life-long pattern of 
maladaptive behavior which long preceded the veteran's entry 
in active service, and stated that the veteran's condition 
clearly approximated the criteria for a diagnosis of severe 
PTSD with chronic depression.  

An August 1995 letter from a sleep disorder specialist stated 
that the veteran has a life-threatening obstructive sleep 
apnea and morbid obesity, diagnosed PTSD and depression in 
the veteran, and cited the veteran's poor body image and 
depression as a cause of his massive weight gain.  

The transcript of a personal hearing held before an RO 
Hearing Officer in August 1995 reflects the veteran's 
testimony concerning manifestations of his PTSD, his medical 
and marital history, and what he had been told by his 
physician.  He testified that he only sleeps for periods of 
two or three hours a night; that he has nightmares of Vietnam 
two or three times a week; and that he has flashbacks and 
seldom goes shopping.  He was informed that he would be 
afforded another VA psychiatric examination.  A transcript of 
the testimony is of record. 

A therapy summary by a VA psychologist, dated in August 1995, 
noted that the veteran was seen regularly in the outpatient 
clinic for treatment and medications for PTSD and other 
medical problems; cited a combat history elicited from the 
veteran; noted the veteran's postservice history of 
assaultive and disorderly behavior, marital disharmony, and 
driving under the influence convictions; recounted the 
veteran's statement that he was court-martialed for starting 
a riot; and again noted the veteran's statement that he gets 
very upset that he can't do the things that he used to do; 
that he has very significant financial problems; that he is 
tremendously overweight and anticipates a shortened life, and 
that he is very disappointed in the way his life has been.  
He expressed the opinion that the veteran's condition clearly 
approximates the criteria for a diagnosis of PTSD with 
depression.  

On a subsequent VA psychiatric examination, conducted in 
September 1995, the examiner reviewed the veteran's 
postservice history and medical records, noted that he had 
undergone a tracheostomy with a ventilator due to serious 
sleep apnea and being overweight; that he attended the mental 
health clinic and therapy regularly; that examination 
disclosed no cognitive deficits; and that he had not worked 
since he retired from Ford Motor Company in 1992.  The VA 
psychiatric examiner stated that a differential diagnosis of 
the veteran's psychiatric disability would include his own 
diagnosis of depression; the VA psychologist's diagnosis of 
PTSD with dysthymia; chronic withdrawal from long-standing 
substance abuse; and characterological features that go back 
to the veteran's chaotic family pattern and troubles with the 
criminal justice system, including 28 arrests and a jail term 
prior to entering service, with violent conduct while in 
Vietnam.  He expressed the opinion that the veteran's 
condition was primarily a chronic withdrawal phenomenon which 
would occur in 100 percent of cases given the veteran's 
history, rather than the memory of combat stresses, the 
result of which might or might not result in a clinical 
syndrome; and that it was more likely the result of the 
substance abuse.  

The VA psychiatric examiner further stated that a 
differential diagnosis of the veteran's psychiatric 
disability would include his own diagnosis of depression; the 
VA psychologist's diagnosis of PTSD with dysthymia; chronic 
withdrawal from long-standing substance abuse; and 
characterological features that go back to the veteran's 
chaotic family pattern and troubles with the criminal justice 
system, including 28 arrests and a jail term prior to 
entering service, with violent conduct while in Vietnam.  He 
expressed the opinion that the veteran's condition was 
primarily a chronic withdrawal phenomenon which would occur 
in 100 percent of cases given the veteran's history, rather 
than the memory of combat stresses, the result of which might 
or might not result in a clinical syndrome; and that it was 
most likely substance abuse.  

The veteran's service administrative and personnel records, 
received at the RO in June 1997, show no evidence that the 
veteran was court-martialed while on active duty.  

A report of VA psychiatric examination of the veteran by a 
panel of two psychiatrists in September 1997 cited a history 
recounted by the veteran of having trouble in high school, 
fighting with his father, abusing his girlfriends, fighting 
in school, being repeatedly suspended from school, being sent 
to juvenile homes for stealing jewelry and a car, and 
dropping out of school in the 10th grade.  It was noted that 
the veteran received disability income from the SSA because 
of his kidney cancer and sleep apnea, and retirement benefits 
from Ford Motor Company.  The veteran claimed flashbacks, as 
well as nightmares once or twice a week, but was unable to 
describe them in any detail, and asserted that he woke 
frequently due to nightmares and sleep apnea.  He denied 
psychiatric symptoms, feelings of worthlessness, ruminations, 
manic symptoms, suicidal ideation, and stated that he 
expected the future to be the same as the present.  He noted 
that he saw a psychiatrist in 1971-1972 due to drug and 
alcohol abuse and marital problems, described his subsequent 
medical history, asserted that he abused his first wife 
physically and emotionally, and that his second wife left him 
due to his "anger."  He cited his post service alcoholism 
and drug abuse (marijuana, cocaine, mescaline, amphetamines) 
between 1968 and 1989, and his history of blackouts and legal 
problems, as well as his current medical problems, including 
sleep apnea, insulin-dependent diabetes mellitus, bilateral 
pedal edema, hypertension, depression, and respiratory 
problems.   

Mental status examination disclosed that the veteran was 
well-oriented, and his speech was normal in rate and rhythm, 
without any evidence of a thought disorder.  His affect was 
euthymic and of normal range and intensity, and there was no 
evidence of agitation or motor retardation.  There was no 
delirium, cognitive impairment, or homicidal or suicidal 
ideation, and no evidence of any psychotic symptoms.  The 
examining psychiatrist stated that while the veteran was 
exposed to traumatic events in Vietnam, he also had a history 
suggestive of anti-social traits with significant legal 
problems prior to entering service, including his multiple 
arrests, jail term and violent conduct in Vietnam, 
complicated by his heavy alcohol abuse.  The examiner noted 
that the veteran's PTSD did not affect his ability to hold a 
job for 23 years, ending because of his renal cancer and 
sleep apnea, although it appears to have affected his social 
functioning, such as his marriages and being close to his 
friends.  In addition, it was noted that his 
characterological traits with difficulty controlling anger 
might have worsened his ability to function effectively in a 
social situation.  

The diagnoses were Axis I: PTSD; Axis II Antisocial 
personality disorder; Axis III: Sleep apnea, hypertension, 
history of diabetes, history of leg fracture; Axis IV 
psychosocial symptoms were single status and financial 
problems, moderate; and The Axis V Global Assessment of 
Function (GAF) Score was 55 to 60, indicative of moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  

VA outpatient treatment records of the veteran from June to 
November 1998 
show that the veteran relocated from Michigan to Bellevue, 
Florida.  He was seen in the mental health clinic requesting 
enrollment in a PTSD program.  Mental status on initial 
evaluation was unremarkable, and the assessment was history 
of PTSD and dysthymia, exacerbated by recent relocation.  He 
was subsequently described as very agitated because he could 
not get psychiatric help, and the diagnosis was PTSD, ethanol 
abuse, and history of cocaine abuse.  He was referred to the 
PCT clinic, and an entry in October 1998 revealed that he was 
currently drinking a 12-pack of beer daily, but was not 
receptive to detoxification.  He missed a clinic appointment 
in November 1998 without notice.  

The veteran submitted a lay statement from his son in 
February 1999, who reported that he grew up in the veteran's 
household until his parents divorced; that things then became 
very strained between him and his father; that his father's 
alcoholism and drug abuse made him very unpredictable, both 
physically and mentally; that his father would be very 
aggressive and violent when wakened to go to work; and that 
he moved in with his mother, but there continued to be 
problems whenever his father got around people, usually 
ending with his father in jail or a violent dispute or both.  
He further stated that his father got into a fight at another 
son's bachelor party and was jailed, and that he attributes 
those problems to PTSD.  

A lay statement from the veteran's (second) former spouse, 
received in March 1999, stated that her marriage to the 
veteran was very troubled, with physical and verbal abuse, 
unfaithfulness, and addiction; that marital counseling was 
unavailing; that on one occasion, a Dr. Preide, now deceased, 
had called her to tell her that the veteran had torn up his 
office and that she should leave her home due to the 
veteran's homicidal/suicidal actions; that she always kept 
extra clothing and personal items in her car so that she 
could leave whenever her life was threatened; that the 
veteran had numerous psychiatric hospitalizations, substance 
abuse counseling, and attended AA meetings; that his 
relationships with others were always strained; and that 
people were afraid of him.  

The veteran's SSA award certificates show that the veteran 
was granted SSA disability benefits, effective October 6, 
1992, due to obesity and chronic obstructive pulmonary 
disease.  In February 1997, those disabilities were changed 
to obesity and obstructive sleep apnea.  The veteran's 
application for SSA disability benefits stated that his 
disabilities were hypertension, water retention due to renal 
cancer, low back pain and weakness, and sleep apnea, while 
later noting that he had been seen for PTSD.  The medical 
records relied upon by that agency in granting SSA disability 
benefits to the veteran included physicians' reports showing 
that the veteran had a long history of obesity, current 
weighing 344 pounds, and noting that the veteran's father 
stood 5 feet, five inches tall and weighed 265 pounds; that 
his other problems included hypertension, a left nephrectomy 
for renal cancer, moderate obstructive sleep apnea, extensive 
subcutaneous emphysema, status post acute deep venous 
thrombosis of the right popliteal vein, and status post 
tracheostomy, 1992.  Reports of sleep studies revealed sleep 
apnea with numerous wakenings, without complaint or findings 
of sleep disturbance due to nightmares.  Psychiatric 
disability was not shown to be a cause for the veteran's 
grant of SSA disability benefits.  

II  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  The Board notes that this case addresses 
the assignment of initial ratings following an initial award 
of service connection for PTSD.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board has reviewed the entire body of 
the medical evidence of record as it pertains to the 
disability at issue from the date of the initial rating 
evaluation.  Fenderson, id. 

The record shows that pursuant to the Board's remand order, 
the veteran was notified by RO letter of April 22, 1997, that 
additional evidence was needed to consider his appeal, 
including his complete medical history showing the complete 
names, addresses and dates of all private and VA doctors and 
medical facilities that treated him for a psychiatric 
disability since service separation., as well as treatment 
records of the veteran at Hawthorne Center while in the sixth 
grade, records of the veteran's medical treatment while 
employed at Ford Motor Company, and records of the veteran's 
treatment by Dr. Reuben Priede at Mount Clemens from 1983 to 
1987.  The veteran failed to respond to that letter or to 
provide the requested evidence or information, and such 
evidence is not available for use in evaluating the veteran's 
service-connected psychiatric disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  Further, the 
Federal Circuit Court has held that the general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  

The only psychiatric disability shown in service was a 
passive-aggressive personality disorder, situational 
maladjustment versus anxiety reaction, an aggressive 
personality, and an emotionally unstable personality, and the 
notation that the veteran had a chaotic family pattern.  Post 
service treatment records show that the veteran was diagnosed 
with an adjustment disorder with disturbance of mood and 
conduct; alcohol abuse, continuous; passive-aggressive 
personality disorder; polydrug dependence, rule out PTSD; 
dysthymic disorder, borderline personality disorder, anti-
social personality disorder, and multiple substance abuse; 
obsessive compulsive personality disorder; and alcohol 
dependence, [and] cocaine dependence.  Records of the 
veteran's treatment at Sleep & Respiratory Associates of 
Michigan show that the only sleep disturbance clinically 
demonstrated or diagnosed was obstructive sleep apnea.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  



Service connection is in effect for PTSD, and the veteran's 
depression is considered a symptom of his PTSD.  Any 
disability stemming from the veteran's alcohol or drug abuse 
cannot be considered in evaluating his psychiatric disability 
as those conditions were not sustained in line of duty and 
are considered the result of his own willful misconduct.  
38 C.F.R. § 3.301(c)(2) (2000).  The Court has held that  38 
U.S.C. A.§ 1110, as amended by § 8052(a)(2) of the Omnibus 
Budget Reconciliation Act of 1990 ("OBRA"), Pub. L. No. 
101-508, 104 Stat. 1388, 1388-91, barred recovery to the 
extent that the appellant was seeking increased compensation 
for his alcohol abuse disability, either as secondarily 
service-connected or as evidence of the increased severity of 
his service-connected PTSD.  Barela v. West, 11 Vet. App. 280 
(1998).  Citing the Barela decision, the Federal Circuit 
Court subsequently held that  38 U.S.C.A. § 1110 precludes 
compensation only in two situations: (1) for primary alcohol 
abuse disabilities; and (2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  "By 'primary,' [is meant] an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  However, "[The Federal Court did] not 
think that the language of § 1110 precludes compensation in 
the third situation . . . where an alcohol abuse disability 
arises secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-connected, 
disorder.  See  Allen v. Principi, No. 99-7199 (Fed. Cir. 
Feb. 2, 2001).  

To that point, the record contains no competent medical 
evidence that describes the veteran's long term substance 
abuse as a manifestation or symptom of a service-connected 
disability, and the report of VA psychiatric examination in 
March 1994 diagnosed dysthymia and a substance-dependent 
personality disorder (emphasis added).  The VA psychiatric 
examination in September 1995 provided differential diagnoses 
of PTSD with depression, chronic withdrawal from long-
standing substance abuse; and characterological features 
stemming from a chaotic family pattern, and the examiner 
stated that the most likely was substance abuse with a 
chronic withdrawal syndrome rather than the memory of combat 
stresses resulting in a clinical syndrome.  


Further, personality disorders, including the veteran's 
diagnosed passive-aggressive personality disorder, aggressive 
personality disorder, emotionally unstable personality, 
borderline personality disorder, anti-social personality 
disorder, obsessive compulsive personality disorder, and 
substance-dependent personality disorder, are not diseases 
under applicable legislation providing for payment of VA 
disability compensation benefits.  38 C.F.R. § 3.303(c), Part 
4, § 4.9 (2000), and may not be considered in evaluating his 
service-connected psychiatric disability.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective September 29, 1993, and has appealed for a rating 
in excess of the 30 percent evaluation assigned from that 
date. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at  38 C.F.R. §§ 4.125-4.130 
(2000).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 30 
percent evaluation for PTSD is warranted where there is 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (2000).  That formula provides that occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2000).

On VA psychiatric examination in March 1994, the diagnoses 
included dysthymia, moderate severity, and substance-
dependent personality traits, with psychosocial and 
environmental stressors which included chronic withdrawal 
from narcotics, and a Global Assessment of Functioning (GAF) 
Score of 40, indicative of some impairment of reality testing 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  

An August 1994 outpatient intake summary dated in August 1994 
cited the veteran's report that following service he worked 
on an assembly line at Ford Motor Company for 23 years before 
retiring in 1992 due to kidney cancer; that he had multiple 
physical disabilities and was experiencing marital problems 
with his second wife and his children; and that he spent his 
time watching TV, repairing his house, visiting his friends, 
and attending meetings at the American Legion and Disabled 
American Veterans.

The letters from a VA psychologist, dated in December 1994, 
January 1995, and February 1995 do not take into 
consideration the veteran's prior private and VA medical 
records showing contrary psychiatric findings and evidence of 
a life-long pattern of maladaptive behavior which long 
preceded the veteran's entry in active service, but stated 
that the veteran's condition clearly approximated the 
criteria for a diagnosis of severe PTSD with chronic 
depression.  The August 1995 therapy summary by the same VA 
psychologist noted the veteran's statement that he gets very 
upset that he can't do the things that he used to do; that he 
has very significant financial problems; that he is 
tremendously overweight and anticipates a shortened life, and 
that he is very disappointed in the way his life has been.  

The Board has considered the veteran's testimony at his 
August 1995 personal hearing, and notes the veteran's attempt 
to ascribe his sleep disturbances to combat 

nightmares, which he was subsequently able to describe only 
in vague terms, rather than to his clinically documented and 
diagnosed obstructive sleep apnea.   

On a subsequent VA psychiatric examination, conducted in 
September 1995, the examiner expressed the opinion that the 
veteran's condition was primarily a chronic withdrawal 
phenomenon which would occur in 100 percent of cases given 
the veteran's history, rather than the memory of combat 
stresses, the result of which might or might not result in a 
clinical syndrome; and that it was more likely the result of 
the substance abuse.  

The September 1997 report of VA psychiatric examination of 
the veteran by a panel of two psychiatrists noted that the 
veteran received disability income from the SSA because of 
his kidney cancer and sleep apnea, and retirement benefits 
from Ford Motor Company; that he claimed flashbacks, as well 
as nightmares once or twice a week, but was unable to 
describe them in any detail; that he woke frequently due to 
nightmares and sleep apnea; and that he denied psychiatric 
symptoms, feelings of worthlessness, ruminations, manic 
symptoms, suicidal ideation, while stating that he expected 
the future to be the same as the present.  The veteran cited 
his post service alcoholism and drug abuse (marijuana, 
cocaine, mescaline, amphetamines) between 1968 and 1989; his 
history of blackouts and legal problems; and his current 
medical problems, including sleep apnea, insulin-dependent 
diabetes mellitus, bilateral pedal edema, hypertension, 
depression, and respiratory problems.  Mental status 
examination was completely normal.

The examining psychiatrists noted that the veteran's PTSD did 
not affect his ability to hold a job for 23 years, ending 
because of his renal cancer and sleep apnea, although it 
appears to have affected his social functioning, such as his 
marriages and being close to his friends.  In addition, it 
was noted that his characterological traits with difficulty 
controlling anger might have worsened his ability to function 
effectively in a social situation.  The diagnoses were Axis 
I: PTSD; Axis II Antisocial personality disorder; Axis III: 
Sleep apnea, hypertension, history of diabetes, history of 
leg fracture; Axis IV psychosocial symptoms were single 
status and financial problems, moderate; and the Axis V 
Global Assessment of Functioning (GAF) Score was 55 to 60, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  

Although the lay statements submitted by the veteran's ex-
spouse and son express their opinions that the veteran has 
PTSD, neither is competent to diagnose or to distinguish 
psychiatric disabilities.  Further, PTSD has already been 
disagnosed by competent medical evidence, as well as 
alcoholism and drug abuse, passive-aggressive personality 
disorder, aggressive personality disorder, emotionally 
unstable personality, borderline personality disorder, 
obsessive compulsive personality disorder, substance-
dependent personality disorder, anti-social personality 
disorder, and characterological traits with difficulty 
controlling anger.  However, the record shows that he was 
awarded SSA disability benefits based solely upon obesity and 
sleep apnea, not because of any psychaitric impairment which 
might be present.  

Based upon the foregoing medical and other evidence, the 
Board finds that the veteran is not entitled to a rating in 
excess of 30 percent for PTSD under the criteria in effect 
prior to November 7, 1996.  In particular, the evidence does 
not show, and the Board does not find, that the veteran's 
service-connected PTSD, by itself, is productive of social 
and industrial impairment such as to warrant assignment of 
the next higher evaluative rating.  Although the VA 
examination in March 1994 offered a GAF Score of 40, 
indicative of some impairment of reality testing or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood, the diagnoses were 
dysthymia of moderate severity, and substance-dependent 
personality traits, with psychosocial stressors which 
included chronic withdrawal from narcotics, rather than PTSD.  
In addition, no impairment of reality testing was shown on 
that examination.  

Further, the Board finds that the veteran is not entitled to 
a rating in excess of 30 percent for PTSD under the criteria 
in effect on and after November 7, 1996.  Again, the evidence 
does not include competent medical evidence showing that the 
veteran's service-connected PTSD, by itself, is productive of 
occupational and social impairment such as to warrant 
assignment of the next higher evaluative 

rating.  Instead, the evidence shows that on VA outpatient 
intake summary in August 1994, the veteran reported that 
following service, he worked on an assembly line at Ford 
Motor Company for 23 years before retiring in 1992 due to 
kidney cancer, and that he spent his time watching TV, 
repairing his house, visiting his friends, and attending 
meetings at the American Legion and Disabled American 
Veterans.  In September 1997, the examining VA psychiatrists 
noted that the veteran's PTSD did not affect his ability to 
hold a job for 23 years, ending because of his renal cancer 
and sleep apnea, although it appeared to have affected his 
social functioning, such as his marriages and being close to 
his friends.  However, the Board notes that those same 
examiners stated that the veteran's characterological traits 
with difficulty controlling anger might have worsened his 
ability to function effectively in a social situation 
(emphasis added).  Further, that report offered an Axis V 
Global Assessment of Function (GAF) Score of 55 to 60, 
indicative of only moderate symptoms or moderate difficulty 
in social, occupational or school functioning.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disabilities, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 30 percent 
for PTSD with depression is not warranted.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

